 

Case 18-16737-RA|\/| Doc 45 Filed 10/08/18 Page 1 of 3
UNITED sTATES BANKRUPTCY CoURT, SoUTHERN DISTRICT oF FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN (Individual Adiustment of Debts)

 

 

 

 

 

|:\ Original Plan
|:\ Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)
|:\ Second Modified Plan (Indicate lst, 2nd, etc. Modified, if applicable)
DEBTOR: Anabella E. Zamora JOINT DEBTOR: CASE NO.: 18-16737-RAM
SS#: xxx-xx- L SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans and

modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to Local
Rules 2002-l (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of filing
the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a .
partial payment or no payment at all to the secured creditor |:| Included |:l Not mclude
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set -
cut in Section IH \:l Included |:\ Not included
Nonstandard provisions, set out in Section VIII \:l Included |:\ Not included

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's fees
of lO%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the liill lO%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

l. $1,252.10 for months; toi;
2. $2,094.78 for months; tol;
B. DEBTOR(s)' ATToRNEY's FEE: |: NONE m PRO BONO
Total Fees: $6775.00 Total Paid: $900.00 Balance Due: $5875.00
Payable $109-19 /month (Months L to 1 )
Payable M /month (Months l to § )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500.00 + $2,500.00 (MMM) + $500.00 (MTM) + $150.00 (Costs) + $100.00 (MMM-Costs) + $25.00 (MTM Costs) = $6,775.00

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: m NONE
[Retain Liens pursuant to ll U.S.C. §1325 (a)(§)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

l. Creditor: Seterus, Inc

 

 

LF-31 (rev. 10/3/17) Page 1 0f3

 

Case 18-16737-RA|\/| Doc 45 Filed 10/08/18 Page 2 of 3

 

 

 

 

Debtor($); Allab€lla E. Zal‘l'lOI`a Case number; 18-16737-RAM
Address: P-O- Box 1077 Arrearage/ Payoff on Petition Date $31,396-34 (POC #13'1) ' MMM Deined
Hartford, CT 06143
Arrears Payment (Cure) $2.70 /month (Months l to i )
Last 4 Digits of Arrears Payment (C“Ie) M /m°nth (1\/1011'¢11S 4 to g )
A°°°“nt N°-¢ 6393 Arrears Payment (cure) $652.92 /momh (Months 14 to g )
Regular Payment (Maintain) $1,015.00 /month (Months l to : )
Regular Payment (Maintain) $1,203.37 /month (Months 5 to § )
Other:
\:\ Real Property Check one below for Real Property:
|:[Principal Residence \:|Escrow is included in the regular payments
|:\Other Real Property \:|The debtor(s) will pay |:\taxes \:|insurance directly
Address of Collateral:
1200 NW 87 ST, Miami, FL 33147
\:\ Personal Property/Vehicle
Description of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL: § NONE

C. LIEN AVOIDANCE § NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution foni the Chapter 13 Trustee.

§ NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution forr
the Chapter 13 Trustee.

§ NoNE
Iv. TREATMENT 0F FEEs AND PRIORITY CLAIMS [as defined in ii U.s.c. §507 and ii U.s.c. § 1322(3)(4)]
A. ADMINISTRATIVE FEES 0THER THAN DEBTORs(s)' ATToRNEY's FEE= § NONE
B. iNTERNAL REVENUE sERvICE: § NONE
c. DoMEsTIC sUPPoRT oBLIGATIoN(s): § NoNE
D. 0THER; § NONE

 

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $0.00 /month (Months 1 to£ )
Pay $29.01 /month (Months 14 to § )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. m If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: § NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to ll U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

§ NONE

§ Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Collateral Acct. No. (Last 4 Digits) Assume/Reiect

 

LF-31 (rev. 10/3/17) Page 2 0f`3

Case 18-16737-RA|\/| Doc 45 Filed 10/08/18 Page 3 of 3

 

 

Debtor($); Allab€lla E. Zamora Case number; 18-16737-RAM
Name of Creditor Collateral Acct. No. (Last 4 Digits) Assume/Reject
Hyundai Motor Finance 2016 Hyundai Santa Fe 1828
l. § Assume m Reject

 

VII. INCOME TAX RETURNS AND REFUNDS: m NONE

§ The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) l-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the Trustee
with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall provide the
trustee (but not file with the Court) with verification of their disposable income if their gross household income increases by
more than 3% over the previous year’s income. [Miami cases]

VIII. NON-STANDARD PLAN PROVISIONS § NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/Anabella E. Zamora Debtor 10/() 8 /2() 1 8 Joint Debtor
Anabella E. Zamora Date Date
/s/ Patrick L. Cordero, Esq. 10/08/2018

Attorney with permission to sign on Date

Debtor(s)' behalf
By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and order

of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan contains no
nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 0f`3

